DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/30/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alden [US 5,369,386].
Claim 1, Alden discloses an actuator device [100] for change of state of an electronic-control apparatus [10] for underwater use comprising: a main body [104/106] configured to be associated in a stable way with at least part of said apparatus [10; figure 1], where said actuator device [100] has an inoperating condition [figure 5], where said main body [104/106] of said actuator device [100] is completely separated from said apparatus [col. 9 lines 39-58; 100 is removed after performing an adjustment], and has an operating condition [figure 1], where said actuator device [100] is associated in a stable way with said at least part of said apparatus [10; figures 1 and 2], and a magnetic-field generator [110] associated with said main body [104/106] that, in the operating condition [figures 1 and 2] of the actuator device [100], interfaces with a reed-technology sensor [18/20] of said apparatus [10] for sending electrical information to a management and control mechanism of the apparatus that is configured to change the state of supply of the apparatus [col. 9 lines 18-38, the transmitter is set to zero], said management and control mechanism being electrically associated with a supply circuit of the apparatus, said management and control mechanism comprising at least one power-supply battery, for the possible opening and closing of the supply circuit [col. 1 lines 12-36, the transmitter is associated in a loop the a power supply and a load, the reed switches are used to calibrate the transmitter, thereby adjusting the limits of the power passing from the supply to the load].
	Claim 2, Alden discloses the actuator device according to claim 1, wherein the main body [104/106] of the actuator device [100] is at least in part [106] shaped like an obligate housing [figures 1, 2 and 5] capable of containing at least part of the apparatus [10]. 
	Claim 3, Alden discloses the actuator device according to claim 1, wherein the obligate housing [106] is shaped in such a way as to adhere to at least part of the apparatus [10; col. 9 lines 39-47; figures 1 and 2]. 
Claim 5, Alden discloses the actuator device according to claim 1, wherein the actuator device [100] is configured for bringing about passage of the electronic-control apparatus from an ON state to an OFF state, and vice versa [circuitry associated with the different reed switches sets the maximum and minimum current for the transmitter which connects the supply and the load; col. 1 lines 12-36].
Claim 6, Alden discloses a system for underwater use comprising an electronic-control apparatus [10] for underwater use equipped with a management and control [col. 9 lines 18-38] of the apparatus [10] electrically associated with a supply circuit of the apparatus [col. 1 lines 12-36, the transmitter is associated in a loop the a power supply and a load, the reed switches are used to calibrate the transmitter, thereby adjusting the limits of the power passing from the supply to the load], which comprises at least one power-supply battery, and equipped with a reed-technology sensor [18/20] configured to supply electrical information to the management and control mechanism [minimum and maximum current limits; col. 1 lines 12-36] of the apparatus [10] for bringing about a change of state of the apparatus for opening or closing the supply circuit, wherein the system comprises an actuator device [100] for change of state of said apparatus according to claim 1. 
Claim 7, Alden discloses the system for underwater use according to claim 6, wherein the management and control mechanism [60, 62, 98] of the apparatus is designed to receive time-variable magnetic pulses [generated from movement of the  magnetic generating 10 from side to side, figures 4a and 4b] from said magnetic-field generator [110] and to establish in which operating condition the apparatus is, as well as to drive an opening or closing of the supply circuit [by adjusting/zero the reed switches].
Claim 8, Alden discloses the actuator device according to claim 1, wherein the magnetic-field generator [110] associated with said main body [104/106] is a magnet col. 5 lines 45-46], that, in the inoperating condition of the actuator device [figure 5, when removed from 10], does not interface with the reed-technology sensor [18/20] of said apparatus [10], and fails to send electrical information to the management and control mechanism of the apparatus.
Claim 9, Alden discloses the actuator device according to claim 1, wherein, in the operating condition [figures 1 and 2], the main body [104/106] of the actuator device [100] contains the apparatus [figures 1 and 2, part of the apparatus is located within the obligate shaped housing portion 106].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alden [US 5,369,386] in view of Kolless [US 3,445,796].
Claim 4, Alden discloses the actuator device according to claim 1, wherein the magnetic-field generator [110] of the actuator device [100] comprises a magnet [110; col. 5 lines 45-46].
Alden fails to teach that the magnetic-field generator of the actuator device comprises an electromagnet in electrical connection with an emitter for emission of time-variable magnetic pulses, where the time-variable pulses stimulate the reed-technology sensor 
Kolless teaches that a signal switching arrangement was known to be constructed comprising a reed-technology sensor [19/20/21] actuated by a permanent magnet [25; figure 1] to stimulate the reed-technology sensor [col. 3 line 65 to col. 4 line 3] or a reed-technology sensor [19/20/21] actuated by an electromagnet [27] in electrical connection with an emitter [28] for emission of time-variable magnetic pulses, where the time-variable pulses stimulate the reed-technology sensor [col. 4 lines 25-52].
Kolless shows that the use of a magnet or an electromagnet with an emitter to actuate a reed sensor is an equivalent structure known in the art.  Therefore, because these two reed switch activation structures were art-recognized equivalents at the time the invention was filed, one of ordinary skill in the art would have found it obvious to substitute the magnetic-field generator comprising a permanent magnet of Alden for  an magnetic-field generator comprising an electromagnet in electrical connection with an emitter as taught by Kolless since simple substitution of one known element for another, producing a predictable result, renders the claim obvious.	

Response to Arguments
Applicant’s arguments, filed 05/30/2022, with respect to the rejection(s) of claim(s) 1-7 under Maynus [US 5,010,529] have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alden [US 5,369,386] as applied above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837